
	
		II
		109th CONGRESS
		2d Session
		S. 3866
		IN THE SENATE OF THE UNITED STATES
		
			September 7
			 (legislative day, September 6), 2006
			Mr. Akaka (for himself,
			 Mr. Lautenberg, Ms. Stabenow, Mr.
			 Sarbanes, and Mr. Baucus)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a grant program to enhance the economic and
		  financial literacy of midlife and older Americans so as to enhance their
		  retirement security and to reduce financial abuse and fraud among such
		  Americans, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Education for Retirement Security
			 Act of 2006.
		2.FindingsCongress finds the following:
			(1)Improving
			 economic and financial literacy is a critical and complex task for Americans of
			 all ages.
			(2)Low levels of
			 savings and high levels of personal and real estate debt are serious problems
			 for many households nearing retirement.
			(3)Historically,
			 Americans are living longer than ever before. However, most Americans are
			 retiring before the age of 65.
			(4)Research suggests
			 that many Americans are not prepared to plan for their retirement and may have
			 to work far longer than they expect in order to be financially secure in
			 retirement.
			(5)In 2005, only 42
			 percent of workers or their spouses calculated the amount they needed to save
			 for retirement, down from 53 percent in 2000.
			(6)Only 53 percent
			 of working Americans have any form of pension coverage. Three out of 4 women
			 aged 65 or older receive no income from employer-provided pensions.
			(7)The limited
			 timeframe that midlife and older individuals and families have to assess the
			 realities of their individual circumstances, to recover from counterproductive
			 choices and decisionmaking processes, and to benefit from more informed
			 financial practices, has immediate impact and near-term consequences for
			 Americans nearing or of retirement age.
			(8)Research
			 indicates that there are now 4 basic sources of retirement income security.
			 Those sources are social security benefits, pensions and savings, healthcare
			 insurance coverage, and, for an increasing number of older individuals,
			 necessary earnings from working during one's retirement years.
			(9)Over the next 30
			 years, the number of older individuals in the United States is expected to
			 double, from 35,000,000 to nearly 75,000,000, and long-term care costs are
			 expected to skyrocket.
			(10)Financial
			 exploitation is the largest single category of abuse against older individuals
			 and this population comprises more than 1/2 of all
			 telemarketing victims in the United States.
			(11)The Federal
			 Trade Commission (FTC) Identity Theft Data Clearinghouse has reported that
			 incidents of identity theft targeting individuals older than the age of 60
			 increased from 1,821 victims in 2000 to 21,084 victims in 2004, an increase of
			 more than 11 times in number.
			3.DefinitionsIn this Act:
			(1)Alaska Native
			 CorporationThe term Alaska Native Corporation has
			 the same meaning as the term Native Corporation under section 3 of
			 the Alaska Native Claim Settlement Act (43 U.S.C. 1602).
			(2)Economic and
			 financial educationThe term economic and financial
			 education means education that—
				(A)promotes an
			 understanding of consumer, economic, and personal finance concepts,
			 including—
					(i)basic economic
			 concepts such as supply and demand and opportunity cost; and
					(ii)basic financial
			 literacy concepts such as the importance of budgeting and money management,
			 saving, retirement planning, and maintaining good credit;
					(B)includes
			 information regarding predatory lending and financial abuse schemes; and
				(C)is based on
			 recognized economic and financial education standards.
				(3)Eligible area
			 entityThe term eligible area entity means an entity
			 that is—
				(A)a State agency,
			 area agency on aging, Indian tribal organization, Alaska Native Corporation, or
			 Native Hawaiian organization;
				(B)a nonprofit
			 organization with a proven record of providing—
					(i)services to
			 midlife and older individuals;
					(ii)consumer
			 awareness programs; or
					(iii)supportive
			 services to low-income families; or
					(C)a partnership
			 comprised of 2 or more entities described in subparagraph (A) or (B).
				(4)Eligible
			 entityThe term eligible entity means a national
			 organization with substantial experience in the field of economic and financial
			 education.
			(5)MidlifeThe
			 term midlife, when used with respect to an individual, means an
			 individual aged 45 to 64 years.
			(6)Native Hawaiian
			 organizationThe term Native Hawaiian organization
			 means any organization that—
				(A)serves and
			 represents the interests of Native Hawaiians; and
				(B)has as a primary
			 and stated purpose the provision of services to Native Hawaiians.
				(7)OlderThe
			 term older, when used with respect to an individual, means an
			 individual aged 65 or older.
			(8)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			4.Purpose and
			 goals
			(a)PurposeThe
			 purpose of this Act is to promote economic and financial literacy among midlife
			 and older individuals, and to reduce financial abuse and fraud among such
			 individuals, through providing assistance to organizations for economic and
			 financial education programs.
			(b)GoalsThe
			 goals of this Act are—
				(1)to increase the
			 knowledge of economic and financial literacy among midlife and older
			 individuals to enable the individuals to make informed financial decisions;
			 and
				(2)to reduce the
			 amount of financial abuse and fraud among midlife and older individuals.
				5.Grant program to
			 enhance economic, financial, and retirement literacy and reduce financial abuse
			 and fraud among midlife and older Americans
			(a)Program
			 authorizedFrom amounts appropriated under section 8, the
			 Secretary is authorized to award a grant to a national entity to enable the
			 national entity to carry out the subgrant program for economic and financial
			 education under section 6.
			(b)ApplicationA
			 national entity desiring a grant under this section shall submit an application
			 to the Secretary at such time, in such form, and containing such information as
			 the Secretary may require, including a plan for continuing to carry out the
			 program under this section after the grant expires.
			(c)Limitation on
			 administrative costsA national entity receiving a grant under
			 this section may not use more than 5 percent of the total amount of the grant
			 for each fiscal year for the administrative costs of carrying out the program
			 under this section.
			(d)EvaluationThe
			 Secretary shall evaluate the programs that receive grant funds under this
			 section in order to judge the performance of such programs.
			(e)ReportFor
			 each fiscal year for which grants are awarded under this section, the Secretary
			 shall prepare and submit to Congress a report on the program under this
			 section, which report shall include information from the evaluation under
			 subsection (d) and the evaluations under section 6(e).
			6.Subgrant program
			 to enhance economic, financial, and retirement literacy and reduce financial
			 abuse and fraud among midlife and older Americans
			(a)Subgrants
			 authorizedA national entity that receives a grant under section
			 5 shall use grant funds to award subgrants to eligible area entities to enable
			 the eligible area entities to deliver economic and financial education programs
			 to midlife and older individuals who reside in local communities, in order
			 to—
				(1)enhance financial
			 and retirement knowledge among such individuals; and
				(2)reduce financial
			 abuse and fraud, including telemarketing, mortgage, and pension fraud, and
			 identity theft among such individuals.
				(b)ApplicationAn
			 eligible area entity desiring a subgrant under this section shall submit an
			 application to the national entity awarding the subgrants at such time, in such
			 form, and containing such information as the national entity may require,
			 including a plan for continuing the programs assisted with subgrant funds under
			 this section after the subgrant expires.
			(c)Award
			 basisIn awarding subgrants under this section, a national entity
			 shall—
				(1)give special
			 consideration to eligible area entities that are partnerships described in
			 section 3(3)(C); and
				(2)give priority to
			 programs previously funded by a subgrant under this section that the Secretary
			 judges effective under the evaluation described in subsection (e)(2)(A).
				(d)Limitation on
			 administrative costsAn eligible area entity receiving a subgrant
			 under this section may not use more than 5 percent of the total amount of the
			 subgrant in each fiscal year for the administrative costs of carrying out the
			 program under this section.
			(e)Evaluation and
			 report
				(1)Establishment
			 of performance measuresA national entity awarding subgrants
			 under this section shall develop measures to evaluate the programs that receive
			 subgrant funds.
				(2)Evaluation
			 according to performance measuresApplying the performance
			 measures developed under paragraph (1), a national entity awarding subgrants
			 under this section shall evaluate the programs that receive subgrant funds in
			 order to—
					(A)judge the
			 performance and effectiveness of such programs;
					(B)identify which
			 programs represent the best practices of entities developing such programs for
			 midlife and older individuals;
					(C)identify which
			 programs may be replicated; and
					(D)assess any
			 behavioral change, as well as asset accumulation, made by program
			 participants.
					(3)Submission to
			 CongressFor each fiscal year for which a national entity awards
			 subgrants under this section, the national entity shall submit to the Secretary
			 a report containing—
					(A)a description of
			 the status of the subgrant program under this section;
					(B)a description of
			 the programs provided with subgrant funds under this section; and
					(C)the results of
			 the evaluation of such programs under paragraph (2).
					7.National
			 training and technical assistance program
			(a)AuthorityThe
			 Secretary is authorized to award a grant to 1 or more eligible entities
			 to—
				(1)create and make
			 available instructional materials and information that promote economic and
			 financial education; and
				(2)provide training
			 and other related assistance regarding the establishment of economic and
			 financial education programs to eligible area entities awarded a subgrant under
			 section 6.
				(b)ApplicationAn
			 eligible entity desiring a grant under this section shall submit an application
			 to the Secretary at such time, in such form, and containing such information as
			 the Secretary may require.
			(c)Basis and
			 termThe Secretary shall award a grant under this section on a
			 competitive, merit basis for a term of 3 years.
			8.Authorization of
			 appropriations
			(a)AuthorizationThere
			 are authorized to be appropriated to carry out this Act, $100,000,000 for each
			 of the fiscal years 2007 through 2010.
			(b)Limitation on
			 funds for evaluation and reportThe Secretary may not use more than
			 $500,000 of the amounts appropriated under subsection (a) for each fiscal year
			 to carry out section 6(e).
			(c)Limitation on
			 funds for training and technical assistanceThe Secretary may not
			 use less than 5 percent or more than 10 percent of the amounts appropriated
			 under subsection (a) for each fiscal year to carry out section 7.
			
